Citation Nr: 0609521	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  00-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had verified periods of active military service 
between October 1940 and November 1965.  The appellant is the 
veteran's surviving spouse.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 1998 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as coronary thrombosis.  

2.  Coronary thrombosis was not present in service, is not 
presumptively related to service, and is not shown to be 
etiologically related to service.

3.  There is no medical evidence of record to establish an 
etiological relationship between the veteran's service-
connected duodenal ulcer and coronary thrombosis.

4.  During the veteran's lifetime, service connection was in 
effect for duodenal ulcer disease, initially rated as 20 
percent disabling and reduced to 10 percent disabling 
effective July 1, 1971.  

5.  At no time during the veteran's lifetime was a total 
disability rating in effect.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran's service-connected 
duodenal ulcer is related to coronary thrombosis, which 
caused his death.  See May 1999 statement in support of 
claim.  The Board notes that the appellant filed an 
application for DIC or death pension in March 1973.  At that 
time, she indicated that she was not claiming the cause of 
the veteran's death was due to service.  

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2005).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  The service-connected disability may be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2005).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2005).

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2005).  Also, 38 U.S.C.A. §§ 1101, 1110, 
and 1112 provide that where a veteran has served 90 days or 
more during a period of war or after December 31, 1946, and 
develops certain chronic diseases to a degree of disability 
of 10 percent or more within one year of separation from 
service, such diseases shall be presumed to have been 
incurred in service.  The list of such diseases includes 
cardiovascular-renal disease, endocarditis and myocarditis.  
See 38 C.F.R. § 3.309(a) (2005).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2005).

Service connection for the cause of the veteran's death is 
not warranted.  The veteran died in January 1973 at the age 
of 52, approximately eight years after his discharge from 
active duty.  As indicated in the Death Certificate, the 
immediate cause of death was coronary thrombosis.  See also 
Certificate of Death Registration.  

The veteran's service medical records do not show that he 
developed coronary thrombosis during service.  There is also 
no competent evidence showing that any cardiovascular 
disease, to include coronary thrombosis, became manifest to a 
compensable degree within one year following discharge.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  In fact, the first 
and only indication that the veteran suffered from a 
cardiovascular disease was the January 1973 death 
certificate.  The evidence of record also fails to establish 
that the veteran's coronary thrombosis is etiologically 
related to events incurred during active military service; it 
also fails to establish a link between the coronary 
thrombosis and the veteran's service-connected duodenal 
ulcer.  Furthermore, there is no medical evidence of record 
to establish that the veteran's service-connected duodenal 
ulcer is etiologically related to coronary thrombosis.  As 
such, there is no evidence that the service-connected 
disability was either the principal or contributory cause of 
death.  Consequently, the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.

II.	Dependency and Indemnity Compensation

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.

38 C.F.R. § 3.22 was revised during the course of this 
appeal.  The prior version stated that DIC benefits would be 
provided when a veteran "was in receipt of or for any 
reason...was not in receipt of but would have been entitled to 
receive compensation at the time of death."  38 C.F.R. § 
3.22(a)(2) (1999).  The revised regulation became effective 
January 21, 2000, and established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  See 65 Fed. Reg. 3,388-3,392 (2000), 
codified at 38 C.F.R. § 3.22 (2003).  Thus, the concept of 
"hypothetical entitlement" was done away with.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language to bar 
the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening - the so-called 
"hypothetical entitlement" claims.

The result is that VA has now established that "hypothetical 
entitlement" is not a viable basis for establishing benefits 
under 38 U.S.C. § 1318, irrespective of when the claim was 
filed.  As such, the only possible ways of prevailing on a 
claim for benefits under 38 U.S.C.A. § 1318 would be: (1) 
meeting the statutory duration requirements for a total 
disability rating at the time of death; or (2) showing that 
such requirements would have been met but for CUE in a 
previous decision.

Evidence of record indicates that the veteran was granted 
service connection for a duodenal ulcer with a 20 percent 
disability evaluation effective December 1, 1965.  See 
February 1966 rating decision.  This rating was subsequently 
amended and the 20 percent disability evaluation was 
decreased to 10 percent, effective July 1, 1971.  See April 
1971 rating decision.  At no time prior to his death in 
January 1973 had the veteran been awarded a 100 percent 
disability evaluation.  As such, the appellant does not meet 
the basic eligibility requirements for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, and the claim must be 
denied.  

In addition, the appellant has not specifically alleged that 
there was CUE in any prior final rating decisions.  As such, 
no further action or consideration is warranted.  See NOVA 
II, 314 F.3d 1373 (Fed. Cir. 2003).  

III.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103(2005).  

The appeal originates from a December 1998 rating decision 
which denied service connection for the cause of the 
veteran's death as well as DIC under 38 U.S.C.A. § 1318.  The 
Board acknowledges that the appellant was not provided with 
section 5103(a) notice concerning the evaluation of her 
claims until after the issuance of the rating decision that 
is the subject of this appeal.  In this case, however, the 
claims were filed long before the current section 5103(a) 
notice requirement became effective in November 2000.  In 
addition, both issues were remanded in April 2002 in order to 
effect compliance with the duties to notify and assist.  

Pursuant to the remand, the appellant was advised of the 
necessary evidence to substantiate her claims; that the RO 
would assist her in obtaining additional information and 
evidence; of the responsibilities on both her part and VA's 
in developing the claims; and of the need to provide any 
evidence in her possession that supports the claims.  See 
April 2002 and May 2005 RO letters.  As such, VA fulfilled 
its notification duties.  Quartuccio, 16 Vet. App. at 187.  
In addition, as both claims are being denied, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision, as she has not been prejudiced by VA's 
failure to provide notice as to the effective date of any 
grant of DIC benefits.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical records have been associated with the claims 
file.  In addition, the RO informed the appellant that it was 
giving her an opportunity to submit additional medical 
evidence regarding entitlement to service connection for the 
cause of the veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1318.  See April 2002 RO letter.  The RO later 
advised the appellant that it had not received any additional 
evidence to support the appeal.  See May 2005 RO letter.  No 
additional evidence was received from the appellant, and 
there is no indication that she did not receive the RO 
letters.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


